Per Curiam.
The merits of the original decree in this cause have been considered and decided by this court on a previous appeal. The present amended decree, now appealed from, results from a change in ownership of defendant's property, pendente lite. By the last-named decree it is (inter alia) ordered that
“in place of the defendant conveying to the complainant that certain property at the southwest corner of Sixth, Main and Pearl streets, in the city of Oamden, subject to a mortgage of four thousand dollars, the defendant pay to the complainant the sum of one hundred dollars, with interest thereon from the first day of September, eighteen hundred and ninety-seven.”
In this respect we think the decree below should be modified so as to exempt the defendant from the payment of this $100 and interest, but in all other things should be affirmed. The weight of testimony of the witnesses most familiar with the property, and in other respects qualified to speak upon the subject, is that in September, 1897, this property was not worth more than $4,000.
*807For reversal—The Chiee-Justice, Van Syckel, Dixon, Collins, Fort, Garretson, Hendrickson, Bogert, Krueger, Adams, Vredenburgi-i, Voorhees—12.
For affirmance—None.